       Case 1-19-45886-cec             Doc 86      Filed 02/12/20   Entered 02/12/20 19:32:20




 Nutovic & Associates
 Counsel to Debtor and Debtor in Possession
 261 Madison Avenue, 26th Floor
 New York, N. Y. 10016
 (212) 421-9100

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                             Chapter 11


 WILLOUGHBY ESTATES LLC,                                            Case No. 19-45886 (cec)


                                                      Debtor.
---------------------------------------------------------------x

                                  OPPOSITION TO MOTION TO DISMISS

TO THE HONORABLE CARLA C. CRAIG
CHIEF UNITED STATES BANKRUPTCY JUDGE:


        The opposition of Willoughby Estates LLC (the “Debtor"), by its attorneys, Nutovic &

Associates, to the motion dated January 22, 2020 (the “Motion”) filed by S III Capital Group

LLC (the “Mortgagee”), pursuant to 11 U.S.C. §1112 seeking an order dismissing this case,

represents as follows:

                                                   The Motion

        1.       The Motion is predicated entirely on the failure of the Debtor to pay post-petition

taxes and provide insurance for the partially completed structure which occupies the Debtor’s

property.

                                      Dismissal of The Case is Not Warranted

        2.       Insurance: The Debtor originally obtained customary liability insurance together

with property insurance in the amount of $171,000. Following colloquy with the Court at a

conference held in this case on January 22, 2020, the Debtor increased property insurance



                                                         1
        Case 1-19-45886-cec       Doc 86     Filed 02/12/20     Entered 02/12/20 19:32:20




coverage to $500,000. Annexed hereto as Exhibit A are binders for the insurance as well as a

paid invoice for the premiums. The Debtor has requested that the insurance policy itself be

provided and will forward it to the mortgagee as soon as it is received. The Debtor believes that

exhibit A information is typically accepted by the Untied States Trustee as evidence of

insurance.

         3.    The Debtor believes the amount of $500,000 is far in excess of replacement cost

of the structure being insured. While the Debtor previously reported that approximately $720,000

was expended in construction, the Debtor has been advised by the insurance broker that

insurance is not generally obtained for the cost of replacement of below ground material and

work.

         4.    Taxes: The Debtor expects that prior to the hearing on the Motion it will provide

proof of payment of post-petition taxes.

         5.    Case Progress: The Debtor is the owner of a property known as 525 Willoughby

Avenue in Brooklyn (the “Property”). On September 26, 2019 (the “Petition Date”) the Debtor

filed a bankruptcy petition in this Court pursuant to chapter 11 of the Bankruptcy Code to

preserve assets for investors who claimed they have been defrauded by Yechezkel Strulovitch,

the former manager.

         6.    Because the case was commenced in opposition to the former manager, the

Debtor was required to file a motion to obtain information sufficient to fulfill its obligations to

the Court. That motion resulted in an order compelling Strulovitch to provide basic information

regarding the Debtor’s assets and liabilities. This allowed the Debtor to file schedules and

complete its Statement of Financial Affairs.

         7.    However, Strulovitch filed a motion to dismiss this case claiming the parties who




                                                  2
      Case 1-19-45886-cec        Doc 86     Filed 02/12/20     Entered 02/12/20 19:32:20




authorized the filing of the case were in fact not authorized to do so. The Debtor had to engage

substantial resources and time to respond to the motion, engage in discovery and prosecute

discovery disputes before Strulovitch’s motion was withdrawn with prejudice.

       8.      At the same time the Mortgagee moved to dismiss this case or lift the automatic

stay. The Debtor responded to the motion and engaged in discovery before the motion was

resolved by the Court’s ruling on January 22, 2020. That ruling requires, inter alia, that the

Debtor start making adequate protection payments by the 15th of February, 2020, pay all

outstanding post-petition taxes by March 1, 2019 and pay the Mortgagee in full prior to May 22,

2020. The Debtor is complying with that ruling even though an order is yet to be entered.

       9.      A hearing on the Debtor’s objection to the Mortgagee’s claim is scheduled to be

heard on March 11, 2020. This should help the parties resolve the correct amount of the claim so

it can be paid in accordance with the Court’s ruling.

       10.     The Debtor has filed a plan and is actively pursuing financing.

                                                Conclusion

       11.     Since insurance has already been paid, the Debtor intends to provide proof of its

tax payment and substantial progress has been made towards reorganizing this Debtor, the

Debtor respectfully requests that the Motion be denied.

       Dated: February 12, 2020

                                                             Nutovic & Associates
                                                             Attorneys for the Debtor

                                                             s/Isaac Nutovic
                                                             Isaac Nutovic
                                                             261 Madison Avenue, 26th Floor
                                                             New York, N.Y. 10016




                                                 3
Case 1-19-45886-cec   Doc 86   Filed 02/12/20   Entered 02/12/20 19:32:20




                      EXHIBIT A
                           Case 1-19-45886-cec                     Doc 86       Filed 02/12/20              Entered 02/12/20 19:32:20


                                                                 INSURANCE BINDER
                                                                                                                                                                DATE (MM/DD/YYYY)

                                                                                                                                                                  1/21/2020
THIS BINDER IS A TEMPORARY INSURANCE CONTRACT, SUBJECT TO THE CONDITIONS SHOWN ON THE REVERSE SIDE OF THIS FORM.
AGENCY                                                                                  COMPANY                                                   BINDER #
  IGI INSURANCE AGENCY INC                                                             LEXINGTON INSURANCE CO
  199 LEE AVENUE, SUITE 475                                                                               EFFECTIVE                                        EXPIRATION
                                                                                                  DATE                     TIME                         DATE                TIME
  BROOKLYN NY               11211                                                                                                     AM                                    12:01 AM
                                                                                             1/15/2020                                PM            7/15/2020                 NOON
PHONE                                               FAX
(A/C, No, Ext):   718-222-0800                      (A/C, No):   718-222-0660                  THIS BINDER IS ISSUED TO EXTEND COVERAGE IN THE ABOVE NAMED COMPANY

CODE:                                          SUB CODE:                                       PER EXPIRING POLICY #:
AGENCY                                                                                  DESCRIPTION OF OPERATIONS/VEHICLES/PROPERTY (Including Location)
CUSTOMER ID:       WILLOUGH01
INSURED
Willoughby Estates LLC                                                                     Location Insured:
1030 41 St. #1                                                                             525 Willoughby Ave Brooklyn NY 11206
Brooklyn NY 11219


COVERAGES                                                                                                                                              LIMITS
           TYPE OF INSURANCE                                              COVERAGE/FORMS                                     DEDUCTIBLE        COINS %               AMOUNT
PROPERTY          CAUSES OF LOSS            Building                                                                          1000             80                        500,000
     BASIC            BROAD         SPEC




GENERAL LIABILITY                                                                                                            EACH OCCURRENCE                 $         1,000,000
                                                                                                                             DAMAGE TO
      COMMERCIAL GENERAL LIABILITY                                                                                           RENTED PREMISES                 $            50,000
           CLAIMS MADE              OCCUR                                                                                    MED EXP (Any one person)        $              1000
                                                                                                                             PERSONAL & ADV INJURY           $          included
                                                                                                                             GENERAL AGGREGATE               $         2,000,000
                                            RETRO DATE FOR CLAIMS MADE:                                                      PRODUCTS - COMP/OP AGG          $
VEHICLE LIABILITY                                                                                                            COMBINED SINGLE LIMIT           $

     ANY AUTO                                                                                                                BODILY INJURY (Per person)      $

     ALL OWNED AUTOS                                                                                                         BODILY INJURY (Per accident)    $

     SCHEDULED AUTOS                                                                                                         PROPERTY DAMAGE                 $

     HIRED AUTOS                                                                                                             MEDICAL PAYMENTS                $

     NON-OWNED AUTOS                                                                                                         PERSONAL INJURY PROT            $

                                                                                                                             UNINSURED MOTORIST              $

                                                                                                                                                             $
VEHICLE PHYSICAL DAMAGE            DED          ALL VEHICLES              SCHEDULED VEHICLES                                      ACTUAL CASH VALUE

     COLLISION:                                                                                                                   STATED AMOUNT              $

     OTHER THAN COL:
GARAGE LIABILITY                                                                                                             AUTO ONLY - EA ACCIDENT         $

     ANY AUTO                                                                                                                OTHER THAN AUTO ONLY:

                                                                                                                                        EACH ACCIDENT        $

                                                                                                                                            AGGREGATE        $
EXCESS LIABILITY                                                                                                             EACH OCCURRENCE                 $
     UMBRELLA FORM                                                                                                           AGGREGATE                       $

     OTHER THAN UMBRELLA FORM               RETRO DATE FOR CLAIMS MADE:                                                      SELF-INSURED RETENTION          $
                                                                                                                                  WC STATUTORY LIMITS
        WORKER'S COMPENSATION                                                                                                E.L. EACH ACCIDENT              $
                 AND
         EMPLOYER'S LIABILITY                                                                                                E.L. DISEASE - EA EMPLOYEE      $

                                                                                                                             E.L. DISEASE - POLICY LIMIT     $
SPECIAL                                                                                                                      FEES                            $
CONDITIONS /        Actual Cash Valuation                                                                                    TAXES                           $
OTHER
COVERAGES
                                                                                                                             ESTIMATED TOTAL PREMIUM         $

NAME & ADDRESS
                                                                                       x     MORTGAGEE                  ADDITIONAL INSURED

    S III CAPITAL GROUP LLC                                                                  LOSS PAYEE

    444 MADISON AVE, FL 41                                                             LOAN #

     NEW YORK, NY 10022
                                                                                       AUTHORIZED REPRESENTATIVE
                                                                                        I Gelbstein                                              igi

ACORD 75 (2010/04)                                                        Page 1 of 2        © 1993-2010 ACORD CORPORATION. All rights reserved.
                                                     The ACORD name and logo are registered marks of ACORD
            Case 1-19-45886-cec                  Doc 86        Filed 02/12/20           Entered 02/12/20 19:32:20


                                                                        AGENCY CUSTOMER ID:        WILLOUGH01

                                                           CONDITIONS
          This Company binds the kind(s) of insurance stipulated on the reverse side. The Insurance is subject to the terms,
          conditions and limitations of the policy(ies) in current use by the Company.

          This binder may be cancelled by the Insured by surrender of this binder or by written notice to the Company stating
          when cancellation will be effective. This binder may be cancelled by the Company by notice to the Insured in
          accordance with the policy conditions. This binder is cancelled when replaced by a policy. If this binder is not replaced
          by a policy, the Company is entitled to charge a premium for the binder according to the Rules and Rates in use by the
          Company.

                                                       Applicable in California

          When this form is used to provide insurance in the amount of one million dollars ($1,000,000) or more, the title
          of the form is changed from "Insurance Binder" to "Cover Note".

                                                       Applicable in Colorado

          With respect to binders issued to renters of residential premises, home owners, condo unit owners and mobile home
          owners, the insurer has thirty (30) business days, commencing from the effective date of coverage, to evaluate the
          issuance of the insurance policy.


                                                       Applicable in Delaware

          The mortgagee or Obligee of any mortgage or other instrument given for the purpose of creating a lien on real
          property shall accept as evidence of insurance a written binder issued by an authorized insurer or its agent if the
          binder includes or is accompanied by: the name and address of the borrower; the name and address of the lender as
          loss payee; a description of the insured real property; a provision that the binder may not be canceled within the term
          of the binder unless the lender and the insured borrower receive written notice of the cancellation at least ten (10)
          days prior to the cancellation; except in the case of a renewal of a policy subsequent to the closing of the loan, a paid
          receipt of the full amount of the applicable premium, and the amount of insurance coverage.


                                                   Chapter 21 Title 25 Paragraph 2119


                                                         Applicable in Florida

          Except for Auto Insurance coverage, no notice of cancellation or nonrenewal of a binder is required unless the
          duration of the binder exceeds 60 days. For auto insurance, the insurer must give 5 days prior notice, unless
          the binder is replaced by a policy or another binder in the same company.

                                                       Applicable in Maryland

          The insurer has 45 business days, commencing from the effective date of coverage to confirm eligibility for coverage
          under the insurance policy.

                                                       Applicable in Michigan

          The policy may be cancelled at any time at the request of the insured.

                                                        Applicable in Nevada

          Any person who refuses to accept a binder which provides coverage of less than $1,000,000.00 when proof is
          required: (A) Shall be fined not more than $500.00, and (B) is liable to the party presenting the binder as proof
          of insurance for actual damages sustained therefrom.

                                                  Applicable in the Virgin Islands

          This binder is effective for only ninety (90) days. Within thirty (30) days of receipt of this binder, you should request an
          insurance policy or certificate (if applicable) from your agent and/or insurance company.

ACORD 75 (2010/04)                                              Page 2 of 2
              Case 1-19-45886-cec         Doc 86       Filed 02/12/20        Entered 02/12/20 19:32:20


From:
IGI INSURANCE AGENCY INC                                            Phone:      718-222-0800
199 LEE AVENUE, SUITE 475                                           Fax         718-222-0660
BROOKLYN NY                   11211




   To:                                                                        Account #: WILLOUGH01
   Willoughby Estates LLC                                                     Date:        2/05/2020
   1030 41 St. #1
   Brooklyn NY 11219




                                                       Premium Due




 Policy Effective Date:           1/15/2020
 Expiration Date:                 7/15/2020

 Insured:        Willoughby Estates LLC                                           Total Premium:       2,818.49
Policy #:        1VB-018005953-00
Company:         LEXINGTON INSURANCE CO




        Reason For Billing:     525 Willoughby Ave Brooklyn NY 11206
                                paid in full




                                                                                  Amount Due:              0.00
                                                                                  Premium Due By:




                               This is a paid receipt not a binder or indication of coverage.




                                   This is an invoice not a binder or indication of coverage
